Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and associated arguments filed 6/17/2022 with respect to the objections to the specification, the claim objections, the 101 rejections and the 112 rejections have been fully considered and are persuasive.  These rejections have been withdrawn. 
Applicant’s amendments and associated arguments filed 6/17/2022 with respect to the previous 102 and 103 rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rock et al. as necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al. (US 2002/0198583, hereinafter Rock) in view of applicant admitted prior art and further in view of Freeman (US 2014/0180138, hereinafter Freeman) or Nolan (US 2015/0265790).
Regarding claims 1-3, Rock discloses an airway tube 10 with a proximal and distal end that is configured to be positioned within an airway of the subject, if so desired by a user (par. 0024). A defibrillator power generator 62 includes bridging cables 14 configured to extend to electrically conductive modules 12/32/40/42 and a skin surface electrode 20/26 (figure 5, par. 0027, 0037). The electrically conductive modules can acts as a cathode and the skin surface electrode can act as an anode (par. 0030). 
Rock is silent as to the electrically conductive modules have a whole circumference acting as a cathode electrode or that the electrically conductive module can have separate conductive surfaces on balloons that act as a cathode and anode. However, the applicant admits on page 4 of the original specification that the balloon catheters coated with electroconductive layers to produce sections 2, 3 and 4 in the figures is not inventive but was known before the applicant’s effective filing date, and is in fact being licensed for use. Therefore, it would have been obvious to one on ordinary skill in the art before the applicant’s effective filing date to modify Rock to include the bipolar and unipolar structures disclosed in the claims regarding the bipolar and unipolar electrode structures as applicant admits these were known structures in the art for providing electrical current to the body and would have been an equivalent structure to generic structure disclosed in Nolan.
Rock also does not disclose a capnometric sensor. Attention is directed to both the Nolan and Freeman references, which both disclose an airway cardioverter-defibrillator system, and thus are analogous art with Barkalow. Both Freeman and Nolan discloses capnometric sensors in combination with the airway cardioverter-defibrillator system, as described above. Therefore, it would have been obvious to one on ordinary skill in the art before the applicant’s effective filing date to modify Barkalow to include a capnometric sensor as suggested by both Freeman and Nolan to allow for improved patient care (par. 0033 of Nolan and par. 0010 of Freeman).
Allowable Subject Matter
Claim 6 is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792